SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

987
TP 11-00759
PRESENT: SMITH, J.P., CENTRA, CARNI, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF DANIEL A. LITTLE AND HELEN
LITTLE, PETITIONERS,

                    V                             MEMORANDUM AND ORDER

TOWN OF FABIUS ZONING BOARD OF APPEALS,
RESPONDENT.


CARDINALE & DELVECCHIO LAW FIRM, PLLC, CORTLAND (JOHN A. DELVECCHIO OF
COUNSEL), FOR PETITIONERS.

DIRK J. OUDEMOOL, SYRACUSE, FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Onondaga County [Anthony J.
Paris, J.], entered April 1, 2011) to review a determination of
respondent. The determination upheld the issuance of a certain
certificate of compliance for mobile home occupancy.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioners, the owners of real property in the Town
of Fabius (Town), commenced this CPLR article 78 proceeding
challenging the determination, issued following a public hearing, that
upheld the Town Zoning Officer’s 2010 issuance of a certificate of
compliance for occupancy of a mobile home by tenants named in a lease
agreement with the owners of neighboring property (owners). In 1993
respondent had issued a special permit to the owners for the placement
of the mobile home on their property for the use of a full-time
agricultural employee. As a preliminary matter, we agree with
petitioners that this proceeding was improperly transferred to this
Court inasmuch as petitioners do not challenge a determination made as
a result of an evidentiary hearing directed by law (see CPLR 7803 [4];
7804 [g]; Matter of Halperin v City of New Rochelle, 24 AD3d 768, 770-
771, lv dismissed 6 NY3d 890, lv denied 7 NY3d 708). Nevertheless, we
review petitioners’ contentions in the interest of judicial economy
(see Matter of W.K.J. Young Group v Zoning Bd. of Appeals of Vil. of
Lancaster, 16 AD3d 1021).

     “A determination of a zoning board made after a public hearing
should be sustained if it has a rational basis and is supported by
evidence in the record” (Matter of Haberman v Zoning Bd. of Appeals of
                                 -2-                           987
                                                         TP 11-00759

Town of E. Hampton, 85 AD3d 1170, 1171). Pursuant to article VI,
section 15 (C) (5) (a) of the Town’s Zoning Law, the owners were
permitted to maintain a mobile home on their property as long as it
was “used as a dwelling by employees of an active farm operation.”
“Under a zoning ordinance which authorizes interpretation of its
requirements by the board of appeals, specific application of a term
of the ordinance to a particular property is . . . governed by the
board’s interpretation, unless unreasonable or irrational” (Matter of
Frishman v Schmidt, 61 NY2d 823, 825). Here, respondent’s
determination that the property at issue was an “active farm
operation” and that the tenants occupying the mobile home were
“employees” of that operation is not unreasonable or irrational (cf.
Matter of Kinderhill Farm Breeding Assoc. v Walker, 54 AD2d 811, affd
42 NY2d 919).

     Contrary to petitioners’ contentions, moreover, respondent
adequately explained the rationale for its determination and afforded
petitioners an opportunity to be heard at the September 2010 public
hearing on their appeal challenging the Town Zoning Officer’s issuance
of the certificate of compliance for occupancy. Although the notice
for respondent’s subsequent hearing in December 2010 stated that
members of the public would be permitted to be heard, that statement
was made in error inasmuch as the record of the September hearing
expressly provides that this matter was “concluded” at the September
hearing. Thus, at the December hearing, “[a]ll that arguably remained
was a vote on the matter and petitioners were not entitled to be heard
further” (Matter of Litz v Town Bd. of Guilderland, 197 AD2d 825,
827). Finally, contrary to the contention of petitioners,
respondent’s answer was not deficient (see CPLR 7804 [d]).




Entered:   September 30, 2011                  Patricia L. Morgan
                                               Clerk of the Court